Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 02, 2021

The Court of Appeals hereby passes the following order:

A21A0861. MARIO BRUNDIDGE v. THE STATE.

      In 2006, Mario Brundidge pled guilty to multiple counts of armed robbery and
numerous related offenses and was sentenced to a lengthy prison term. In May 2019,
Brundidge filed a motion to vacate a void sentence, in which he raised several
challenges to the legality of his sentence. The trial court denied the motion in an order
entered on October 16, 2019, and Brundidge filed a notice of appeal on January 27,
2020. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Brundidge’s
notice of appeal was untimely filed more than three months after entry of the order
he seeks to appeal. Consequently – and pretermitting whether the trial court’s order
would otherwise be directly appealable – this untimely appeal is hereby DISMISSED
for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/02/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                              , Clerk.